             Case 2:19-mc-00154-RSL Document 8 Filed 01/06/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
     UNITED STATES OF AMERICA,                             NO. 2:19-MC-00154-RSL
10
                              Plaintiff,                          (2:16-CR-0128-1)
11
             vs.                                           Order Terminating
12                                                         Garnishment Proceeding
     TONI ANDERSSON,
13
14           Defendant/Judgment Debtor,

15         and

16   NATIONWIDE TRUST COMPANY,

17                            Garnishee.

18
            This matter came before the Court on the United States’ Application to
19
     Terminate Garnishment Proceeding. For the reasons stated in the United
20
21   States’ Application, the Court concludes that this Garnishment should be

22   terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
            IT IS ORDERED that the garnishment is terminated and that
24
     Nationwide Trust Company is relieved of further responsibility pursuant to
25
     this garnishment.
26
27   //

28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v Toni Andersson and Nationwide Trust Company USDC#: 2:19-MC-00154-           SEATTLE, WA 98101
     RSL/2:16-CR-00128-1)1                                                              PHONE: 206-553-7970
             Case 2:19-mc-00154-RSL Document 8 Filed 01/06/21 Page 2 of 2



 1          Dated this 6th day of January, 2021.
 2
 3
                                                      Robert S. Lasnik
 4                                                    United States District Judge
 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v Toni Andersson and Nationwide Trust Company USDC#: 2:19-MC-00154-           SEATTLE, WA 98101
     RSL/2:16-CR-00128-1)2                                                              PHONE: 206-553-7970
